Appeal from an order made December 24, 1931, appointing a receiver.
The main action was to foreclose a mortgage upon a tract of real property of three acres, with a dwelling and peach orchard thereon. A decree of foreclosure was made December 16, 1931. The mortgage was for $10,000. The appraised value of the property and improvement was $7,000.
The court, on a showing by affidavit and upon a report of the appraisers gave and made the order in question. No counter-showing was made.
[1] Plainly it is a case where the discretion of the court may not be overthrown. The chief complaint of appellants is that there is little or nothing to be done by a receiver. The orchard is dying and worthless and the house is in a bad state of repair. But perhaps the receiver might rent the place or prevent waste. *Page 223 
It is useless to indulge an appeal in a case like this where default is admitted and the insufficiency of the security is plain and the more useless where, as here, the mortgage covers the rents, issues and profits of the property.
The order is affirmed.
Langdon, J., Tyler, J., pro tem., Waste, C.J., Seawell, J., Shenk, J., and Curtis, J., concurred.